i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00376-CV

                                         Eugene D. SADLER,
                                              Appellant

                                                  v.

                               Helen J. SADLER A/K/A Helen J. Bryn,
                                            Appellee

                      From the 49th Judicial District Court, Zapata County, Texas
                                         Trial Court No. 6826
                             Honorable Jose Joe Lopez, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 9, 2009

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was originally due on October 1, 2009, has not been filed. On

November 3, 2009, this court ordered appellant to show cause in writing by November 18, 2009,

why this appeal should not be dismissed for want of prosecution. Appellant did not respond. The

appeal is therefore dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs

of the appeal are taxed against appellant.

                                                       PER CURIAM